Citation Nr: 0929036	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  03-06 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1967 to July 
1969.

This matter came to the Board of Veterans' Appeals (Board) 
from a July 1997 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was remanded 
in November 2001 for further development.  The Veteran 
testified at a personal hearing before the RO in February 
2004 and at a Board hearing in June 2004.  Transcripts are of 
record.


FINDING OF FACT

The Veteran has PTSD which has been attributed to a verified 
inservice stressor.


CONCLUSION OF LAW

PTSD was incurred in the Veteran's active duty service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§  3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection to PTSD.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the Veteran's service, the Veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor. 

The Board notes that the Veteran's in-service stressor has 
been verified.  A February 2008 finding by the JSRRC verified 
that the U.S.S. Betelgeuse collided with the U.S.S. Simon 
Bolivar SSBN-641 in August 1967.  The Board notes that a 
Transfers and Receipts form contained in the Veteran's 
personnel record shows that he transferred to the U.S.S. 
Betelgeuse in June 1967 and was later transferred to another 
ship in July 1968.     

With his stressor verified, the Board now turns its attention to 
whether the Veteran has a current diagnosis of PTSD.  The Board 
notes that there is conflicting medical evidence as to whether or 
not the Veteran has a current diagnosis of PTSD.    

VA treatment records from June 1999 to July 2004 show that after 
interviewing and examining the Veteran, C.M.V., M.D. continually 
diagnosed PTSD.  

In a June 1999 three-paged treatment report, Dr. C.M.V. discussed 
the Veteran's traumatic event and response, his reexperiencing, 
avoidance, increased arousal, duration, and clinically 
significant distress.  Dr. C.M.V. diagnosed PTSD and noted that 
he developed secondary bipolar depression.  He noted that the two 
disorders overlapped considerably. 

After reviewing his claims file and examining the Veteran, a VA 
examiner in August 2008 concluded that the Veteran did not meet 
the criteria for PTSD.  She explained that the Veteran's sleep 
and anger problems were due to the dysthymia that is part of 
bipolar disorder and part of personality disorder.  She continued 
that the Veteran did not have appropriate symptoms, and did not 
describe any sense of intense fear, horror or helplessness 
regarding his stressor.  She continued that the Veteran had a 
diagnosis of bipolar disorder, which was diagnosed while actively 
using drugs.  She noted that the Veteran indicated that his 
bipolar disorder had not given him any problems in the past 10 
years.  She additionally noted that the Veteran was also on 
medication appropriate for bipolar disorder.  Ultimately, the VA 
examiner diagnosed bipolar disorder, polysubstance and alcohol 
abuse and dependence, and gambling pathology.  

The Board is thus presented with conflicting medical evidence 
regarding the question of whether a diagnosis of PTSD is 
warranted.  

Turning to a comparison of the conflicting evidence, the 
Board first notes that in contrast to the August 2008 VA 
examiner's assertion, June 1999 and April 2002 VA treatment 
records appear to show that the Veteran's response to the in-
service stressor was intense fear, horror, and helplessness.  
The Board also believes some consideration should be given to 
the fact that there are multiple impressions/diagnoses of 
PTSD over a several year period whereas the August 2008 
opinion was based in large part on the findings on that one 
examination.  In fact, it appears VA had awarded nonservice-
connected pension in September 1999 based on a finding of 
various disorders, including PTSD.  While not necessarily 
binding on the Board, these factors do appear to give some 
weight to the diagnoses of PTSD which are of record.  Under 
the facts of this case, the Board is unable to conclude that 
the preponderance of the evidence is against a finding that 
the Veteran suffers from PTSD.  The medical evidence is at 
least in a state of equipoise.  Therefore, resolving the 
benefit of the doubt in favor of the Veteran, the Board finds 
that the Veteran does suffer from PTSD related to the 
verified stressor.  Service connection is warranted.  See 38 
U.S.C.A. § 5107(b).

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations in this case since there is no 
detriment to the Veteran as a result of any VCAA deficiency 
in view of the fact that the full benefit sought by the 
Veteran is being granted by this decision of the Board.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  It is not clear that the Veteran was properly 
advised of the manner in which disability ratings and 
effective dates are assigned.  However, no useful purpose 
would be served by delaying appellate review for any such 
notice.  It is anticipated that the RO will take any 
necessary actions to remedy any VCAA deficiency in the course 
of implementing this grant of service connection.  The 
Veteran may always file a timely notice of disagreement if he 
wishes to appeal from any such downstream determinations.  
There is therefore no harm to the Veteran as a result of any 
arguable VCAA notice deficiency. 


ORDER

Entitlement to service connection for PTSD is warranted.  The 
appeal is granted. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


